DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
1. Claims 65 and 74 have been amended.
2. Claim 75 has been cancelled.
3. In view of Applicant’s arguments and amendments the previous 103 rejection is hereby withdrawn and a new rejection is set forth below relying upon the additional teachings of McIvor RS, Quabius et al. and Holcik et al.
4. Claims 65-74, 76-78, 87 and 88 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65-70, 77, 78 and 88 remain rejected under 35 U.S.C. 103 as being unpatentable over Rajab et al. (2013, J. Genet. Gene Ther., Vol. 4(9), pgs. 1-8) in view of McIvor RS. (2011, Molecular Therapy, Vol. 19(5), pgs. 822-823), Quabius et al. (2015, New Biotechnology, Vol. 32(1), pgs. 229-235) and Holcik et al. (1997, PNAS, Vol. 94, pgs. 2410-2414).
Rajab et al. teach “A major limitation of conventional chemotherapies used in cancer treatments today are low therapeutic indices and side effects that result from drug effects on normal tissues (off target). One of the most innovative approaches to developing antineoplastic agents with increased tumor selectivity is the use of suicide gene therapy. Suicide gene therapy involves delivering a gene product in proximity to the targeted cancer tissue through various targeted delivery methods followed by tissue/tumor-specific expression of the gene product which then converts a systemically available pro-drug into an active drug within the tumor locale.” (Abstract lines 1-6).
Specifically and regarding claims 65-68 and 70, Rajab teaches that cells such as mesenchymal stem cells can be genetically modified (pg. 3 col. 2 bridge pg. 4 col. 1 and pg. 4 col. 2 parags. 3-5) which comprise a DNA vector which express a catalytic enzyme such as cytochrome P450 to convert a prodrug such as cyclophosphamide (pg. 3 Table 1).
Further regarding claims 67 and 68, Rajab teaches multiple catalytic enzymes and prodrugs for cancer treatment in Table 1:

    PNG
    media_image1.png
    251
    826
    media_image1.png
    Greyscale

Regarding claim 69, Rajab teaches that the suicide gene system can comprise cytosine deaminase to convert 5-FC into 5-FU (pg. 2, col. 2 parag. 1).
Regarding claim 77 and 88, Rajab teaches that the prodrug can be delivered systemically (see Abstract and pg. 6 col. 1 parag. 1).
Regarding claims 78, Rajab teaches that cancers such as prostate cancer and stomach cancer can be treated with suicide gene therapy (pg. 2, col. 1 parag. 1 and pg. 5 col. 2 parag. 5).

Rajab does not teach:
(i) using a synthetic RNA.

	(i) Regarding the advantages of using RNA, McIvor RS teaches that “messenger RNA (mRNA) has several advantages over DNA for gene transfer and expression, including the lack of any requirement for nuclear localization or transcription and the nearly negligible possibility of genomic integration of the delivered sequence.” (pg. 822 col. 2 parag. 1 lines 1-7).
	McIvor continues to teach that transfected RNA has “increased stability
in vitro and in vivo, such that intramuscular injection of message encoding murine erythropoietin (Epo) raised hormone levels sufficiently to elevate the hematocrit at 2 and 4 weeks after infusion. Similarly, the authors report substantially increased levels of luciferase reporter activity in the lungs of mice after high-pressure intratracheal spraying of the cognate mRNA.” (pg. 833 col. 3 parag. 2 lines 1-10).
	McIvor concludes by teaching “At present, applications of this technology will include those in which a short or intermittent burst of gene product is anticipated to have a beneficial effect. This extends beyond protein replacement—for example, in the use of modified mRNA for
reprogramming in stem cell generation and differentiation.14 Modified mRNA may also be used to express a recombinase that mediates genome modification15,16 or nucleases for site-specific chromosomal modification,17 because a short duration of expression may be sufficient while avoiding unwanted gene integration and long-term expression” (pg. 823 col. 2 parag. 1).

	Regarding the advantages of synthetic RNA, Quabius et al. teach “Conventional approaches for engineered changes in cellular expression profiles employ mostly DNA or RNA based viral and non-viral vectors. But these methods carry high risks, due to genomic integration with permanent genetic alteration of cells, and safety and ethical concerns have been raised against the use of DNA-based vectors in human clinical therapy. Employment of in vitro synthesized mRNAs is an advantage if these crucial permanent changes are not needed and the associated problems can be avoided in applications if transient gene expression changes are sufficient or even an advantage. Contrarily, concerns about RNA degradation problems have halted widespread use. Recent advances in the availability of synthetic mRNAs (syn-mRNAs) have increased confidence in working with syn-mRNAs and this over-view presents important 
	Quabius continues to teach the advantages of synthetic mRNAs which includes the transformation of stem cells and their subsequent differentiation (pg. 229 col. 2 bridge pg. 230 col. 1 and Fig. 1 reproduced below).

    PNG
    media_image2.png
    331
    918
    media_image2.png
    Greyscale

	Quabius continues to teach that “In essence: activity and clearance of syn-mRNAs provide all advantages of conventional pharmaceutical drugs, but avoid bio-degradation and other environmental problems of synthetic chemical drugs because syn-mRNAs do not contain non-biological structures.” (pg. 230 col. 1 parag. 2).

	Regarding the advantages of a UTR comprising one more of an alpha-globin 3’UTR, Holcik et al. teach “Assembly of a sequence-specific RNA–protein complex on the 3’ untranslated region (3’UTR) of human a-globin mRNA (α-complex) correlates with mRNA
stabilization.” (Abstract lines 1-4).
	Specifically, Holcik teaches that “mRNA stability plays an important role in the regulation of eukaryotic gene expression (1). Stabilities of specific eukaryotic mRNAs can vary markedly (2). Short-lived mRNAs, including those encoding cell cycle control factors and proto-

	Thus at the time of filing it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Rajab regarding a method of suicide gene therapy using a cell expressing a DNA encoding a catalytic enzyme such as CYP450 to catalyze cyclophosphamide to treat cancer with the teachings of McIvor regarding the advantages of RNA with the teachings of Quabius regarding the advantages of synthetic RNA and with the teachings of Holcik regarding the advantages of a alpha-globin 3’UTR to arrive at the claimed invention. 
	One of ordinary skill in the art would have been motivated to make such a modification because McIvor teaches that mRNA has several advantages over DNA for gene transfer and expression, Quabius teaching that synthetic RNA has its own advantages over RNA and Holcik teaching that mRNA stabilization plays an important role in gene expression in cells and that mRNA can be stabilized through a 3’UTR alpha-globin. Collectively the teachings of McIvor, Quabius and Holcik motivate the ordinary artisan to substitute a synthetic mRNA as claimed for the DNA of Rabus.

	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Rajab et al. (2013, J. Genet. Gene Ther., Vol. 4(9), pgs. 1-8) in view of McIvor RS. (2011, Molecular Therapy, Vol. 19(5), pgs. 822-823), Quabius et al. (2015, New Biotechnology, Vol. 32(1), pgs. 229-235) and Holcik et al. (1997, PNAS, Vol. 94, pgs. 2410-2414) as applied to claims 65-70, 77, 78 and 88 above, and further in view of Springer CJ. (2007, Methods in Molecular Medicine - Suicide Gene Therapy, Humana Press, pgs. 1-452).
	Rajab, McIvor, Quabius and Holcik are relied upon above in teaching a method of suicide gene therapy using a cell expressing a synthetic RNA encoding a catalytic enzyme such as CYP450 to catalyze cyclophosphamide to treat cancer.

Rajab, McIvor, Quabius and Holcik do not teach:
	(i) using a catalytic enzyme such as β-glucuronidase to convert doxorubicin.

	(i) Regarding a catalytic enzyme such as β-glucuronidase to convert doxorubicin, Springer et al. teach that the catalytic enzyme β-glucuronidase can be used to convert doxorubicin such as HMR1826 for the treatment of cancer (pg. 1, pg. 9 Table 1 and pg. 306 parag. 2).

Thus at the time of filing it would have been prima facie obvious to modify the teachings Rajab, McIvor, Quabius and Holcik regarding a method of suicide gene therapy using a cell expressing a synthetic RNA encoding a catalytic enzyme such as CYP450 to catalyze cyclophosphamide to treat cancer with the teachings of Springer regarding the use of β-glucuronidase to convert doxorubicin to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Springer teaches that β-Glucuronidase seems to be a particularly suitable candidate as a prodrug-converting enzyme, because the endogenous enzyme is located in lysosomes and therefore not available for prodrug conversion under normal circumstances and that β-glucuronidase leaking out of cells is rapidly internalized via the M6P receptor on the cell surface as discussed earlier.
	There would have been a reasonable expectation of success that the use of β-glucuronidase to convert doxorubicin could be used in the method of Rajab, McIvor, Quabius and Holcik since Spring teaches that β-glucuronidase to convert doxorubicin can be used to treat cancer.
.


Claims 72-74, 76 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Rajab et al. (2013, J. Genet. Gene Ther., Vol. 4(9), pgs. 1-8) in view of McIvor RS. (2011, Molecular Therapy, Vol. 19(5), pgs. 822-823), Quabius et al. (2015, New Biotechnology, Vol. 32(1), pgs. 229-235) and Holcik et al. (1997, PNAS, Vol. 94, pgs. 2410-2414) as applied to claims 65-70, 77, 78 and 88 above, and further in view of Rossi et al. (US 2014/0308746 A1, published 10/16/2014).
	Rajab, McIvor, Quabius and Holcik are relied upon above in teaching a method of suicide gene therapy using a cell expressing a synthetic RNA encoding a catalytic enzyme such as CYP450 to catalyze cyclophosphamide to treat cancer.

Rajab, McIvor, Quabius and Holcik do not teach:
	(i) a modified synthetic RNA as set forth in claims 72-76 and 87.

	(i) Regarding a modified synthetic RNA, Rossi et al. teach that synthetic RNA can be modified to comprise:
	a 5’ cap (claim 73), a Kozak sequence in the 5’ UTR (claim 74), a 3’ UTR comprising a sequence to increase stability in vivo claim and a poly A tail (claim 76) (pg. 17 parag. 0206 and pg. 21 parags. 0227-0229).
	a 5-methylcytidine (claim 72) (pg. 8 parag. 0130).

	
Thus at the time of filing it would have been prima facie obvious to modify the teachings Rajab, McIvor, Quabius and Holcik regarding a method of suicide gene therapy using a cell expressing a synthetic RNA encoding a catalytic enzyme such as CYP450 to catalyze cyclophosphamide to treat cancer with the teachings of Rossi regarding the use of modifications to synthetic RNA to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such modifications since Rossi teaches that synthetic RNA can be modified several different way that can improve stability and targeting to specific cell types such as tumors.
	There would have been a reasonable expectation of success that the use of synthetic RNA modifications taught by Rossi would work in the method of Rajab, McIvor, Quabius and Holcik since Rossi teaches that said modifications can be used as a general means to modify RNA.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632